*987Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Nuevamente enfrentamos un asunto novel, que es pro-ducto de los profundos cambios socioeconómicos en un mundo que cada vez se torna más pequeño y competitivo, al aumentar y mejorar los medios de transportación y de comunicación masiva y al escasear las oportunidades y los recursos. Estos cambios han alterado significativamente la vida de las familias, tanto su estructura como las funciones y los deberes de sus integrantes. Por ende, surgen contro-versias en derecho que nos obligan a atemperar nuestro sistema e idea de justicia a la realidad cotidiana.
En el caso de autos nos toca determinar si el título y la licencia profesional obtenidos por uno de los cónyuges du-rante el matrimonio es uñ bien ganancial o privativo, y, de ser un bien privativo, cuáles de las aportaciones hechas por el cónyuge no titular se le habrán de reconocer a éste como créditos colacionables al momento de la liquidación de la sociedad de bienes gananciales.
La posición que hoy adopta la mayoría de este Tribunal no constituye el balance más justo y racional de los intere-ses involucrados, especialmente los del cónyuge no titular. El dictamen de la mayoría no toma en consideración que, en casos como el de autos, al liquidarse la sociedad de bie-nes gananciales “[l]a sociedad puertorriqueña moderna im-pone el reconocimiento de otros valores intangibles que pueden significar los elementos económicos vitales para un matrimonio, y en caso de disolución, constituir para uno sólo de los cónyuges una atribución de valor incalculable, y para el otro la pérdida considerable de recursos económicos y la renuncia a oportunidades, casi siempre acompañada de frustración en las expectativas humanas, sociales, afec-tivas y económicas que el matrimonio representó”. M. Fra-ticelli Torres, Un nuevo acercamiento a los regímenes eco-*988nómicos en el matrimonio: la sociedad legal de gananciales en el Derecho puertorriqueño, 29 (Núm. 2) Rev. Jur. U.I.A. 413, 485, (1995).
El balance de los intereses enjuego impone una revisión de los preceptos que rigen la liquidación de la sociedad conyugal y el desarrollo de esquemas que atiendan adecua-damente las necesidades y expectativas de ambos cónyu-ges frente a la disolución de su matrimonio, tomando en consideración las realidades de nuestra sociedad contemporánea.
Por esto, hoy, como en muchas otras ocasiones, me veo precisada a disentir y a repetir las palabras del ex Juez Presidente de este Tribunal, Don José Trías Monge: “Toda-vía la desigualdad persigue a la mujer. Aún queda por ha-cerle verdadera justicia.” Los Derechos de la Mujer, 40 Rev. C. Abo. P.R. 49 (1979).
I
En el caso de autos, la demandante Rosa Adelina Díaz presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda de división de bienes gananciales. En ésta alegó que contrajo matrimonio con el demandado, Carlos Rafael Alcalá, el 12 de julio de 1975 y se divorció el 2 de noviembre de 1989. Expresó, además, que durante el matrimonio adquirieron los bienes ganan-ciales siguientes: (a) la carrera de medicina, incluyendo especialidad y subespecialidad; (6) el equipo médico y una biblioteca; (c) una residencia localizada en Vía del Sur, Núm. SA-9, Mansión del Sur, Levittown; (d) un aparta-mento en Dos Marinas, Torre II, en Fajardo, y (e) dos (2) automóviles, un Grand Prix de 1987 y un Honda Accord de 1988.
Luego de una serie de trámites procesales, la deman-dante presentó una moción de sentencia sumaria parcial interlocutoria acompañada de varios documentos. Solicitó *989que se resolviese la cuestión de derecho siguiente: ¿cons-tituye un bien susceptible de valoración económica la pro-fesión de médico, la especialidad en medicina interna y subespecialidad en neumología obtenida por el demandado mientras se encontraba casado con la demandante?”. El 25 de julio de 1993 el foro de instancia resolvió que “[a]ún asumiendo como ciertos los hechos alegados por la parte demandante en su moción de sentencia sumaria, [consideraba] que no le [asistía] la razón”. Ordenó no in-cluir en el inventario de los bienes de la sociedad de ganan-ciales la carrera de medicina, la especialidad y la subespe-cialidad del demandado doctor Alcalá.
Inconforme con esta determinación, la demandante re-currió ante nos para alegar que el foro de instancia erró “al hacer una interpretación de la ley por la que resulta que una carrera no es un ‘bien’ según lo define el Código Civil y por lo que su adquisición, vigente el matrimonio, no puede reputarse, en ciertos casos, bien ganancial”. Decidimos re-visar y expedimos el recurso.
h-1 hH
Primero, es necesario repasar los hechos según surgen de la moción de sentencia sumaria y de los documentos que la acompañan ya que, para propósitos de resolver dicha moción, el foro de instancia los tomó como ciertos.(1)
Alega doña Rosa Adelina que cuando contrajo matrimo-nio en julio de 1975 trabajaba como secretaria en la Coo-perativa de Seguros de Vida de Puerto Rico. El deman-dado, por su parte, acababa de completar su bachillerato en la Universidad de Puerto Rico. Ese mismo mes, éste se trasladó a Málaga, España, para cursar estudios en *990medicina. Doña Rosa Adelina permaneció en Puerto Rico algún tiempo después de la partida de su esposo, traba-jando y efectuando los trámites necesarios para que le con-cedieran a éste un préstamo federal que les permitiera su-fragar sus estudios en España. Este préstamo lo comenzaron a pagar, vigente el matrimonio, y es uno de los que el demandado recurrido incluye en la lista de pasivos que pesan sobre la comunidad de bienes y que es objeto de esta liquidación.
En 1976 la demandante se reunió con su esposo en Es-paña, y en 1978 nació su primer hijo. Mientras estuvieron en España ninguno de los dos (2) pudo trabajar debido a una prohibición específica de la ley española. Vivieron del préstamo federal, de una mensualidad que les enviaban los padres del demandado y de los regalos esporádicos de la familia de la demandante. Durante el tiempo que perma-necieron en España, la demandante trabajó en el hogar y en el cuido de su hijo. También ayudó al demandado en su labor académica. Entre otras cosas, le buscaba apuntes y notas y hablaba con los profesores sobre asuntos relaciona-dos con los exámenes de su esposo. En otras palabras, ella realizó todo el trabajo que tiene que llevar a cabo un estu-diante, que no es propiamente estudiar, pero que resulta imprescindible efectuar para tener éxito en los estudios.
En 1977 la demandante solicitó admisión para estudiar medicina en la misma facultad que su esposo. Su solicitud fue rechazada para el año académico 1977-1978, pero le indicaron que le reservaban “el derecho preferente para efectuar matrícula el próximo año académico 1978-1979”. No se aprovechó de esto. Decidió que el hogar se vería afec-tado adversamente. En otras palabras, le dio prioridad al cuidado de su hijo recién nacido y a la preservación del ambiente adecuado en el hogar para facilitar a su esposo su labor académica.
En 1981 la familia regresó a Puerto Rico y en 1982 nació su segundo hijo. Cuarenta (40) días después del naci-*991miento, la demandante comenzó a trabajar para sostener el hogar y así lo continuó haciendo, ininterrumpidamente, hasta la fecha del divorcio. De 1981 a 1988 el demandado sólo recibió un sueldo nominal que le suplía el Gobierno para sus gastos. Durante estos años la demandante cuidó de su hogar y de sus hijos mientras trabajaba fuera para sostenerlos. Mientras su esposo hacía su internado en Fa-jardo, la demandante se pasaba los fines de semana con él. Le limpiaba el apartamento, hacía la compra, lavaba su ropa y realizaba cualquier gestión que hubiese que hacer en San Juan relacionada con los estudios de su esposo.
En 1983 nació un tercer hijo. Ya para 1986 el deman-dado había obtenido su diploma en medicina interna y ha-bía comenzado a trabajar por su cuenta mientras estu-diaba para la subespecialidad en neumología. Mientras tanto, la demandante, además de cuidar del hogar y traba-jar fuera, ayudaba a su esposo en la etapa incipiente de su práctica. Por ejemplo, le gestionaba servicios de proveedo-res de diferentes planes médicos, consultoría y privilegios de hospital. Además, lo ayudaba a facturar a los planes médicos, redactar cartas y coordinar citas, entre otras cosas.
Cuarenta y seis (46) días después de que su esposo ob-tuvo la subespecialidad en neumología, éste abandonó el hogar y presentó la demanda de divorcio por trato cruel. La demandante reconvencionó y finalmente, el 4 de octubre de 1989, el tribunal dictó una sentencia de divorcio a favor de la demandante por la causal de trato cruel.
Pasemos ahora a examinar la opinión suscrita por una mayoría de este Tribunal.
III
La opinión que hoy emite la mayoría de este Tribunal, partiendo de la base de que los grados académicos en me-dicina obtenidos por el demandado, doctor Alcalá, son bie-*992nes que por su naturaleza personalísima son exclusivos de su titular, concluye “que procede reconocer y otorgar a Rosa Adelina Díaz, como cónyuge no titular, la mitad de las aportaciones económicas provenientes del peculio común que fueron, destinadas a sufragar los estudios que redun-daron eventualmente en los títulos profesionales de Carlos Rafael Alcalá”. Opinión mayoritaria, pág. 972. Específica-mente reconoce el crédito por las aportaciones económicas, o sea, aportaciones susceptibles de adjudicársele valores cuantificables, tales como “los gastos directos de tipo edu-cativo, tales como enseñanza, libros y matrícula, así como otras contribuciones razonablemente relacionadas con la educación, como lo son los gastos de mantenimiento del cónyuge sostenido (living expenses)”. íd., pág. 972, esc. 8.
El alcance de este dictamen rechaza la idea de que exis-ten otros valores intangibles que pueden representar ele-mentos vitales para un matrimonio, y que son aportaciones compensables. Entiende la mayoría que reconocer y valori-zar las aportaciones indirectas no económicas, tales como el relevo de deberes en el hogar, la manutención de los hijos procreados, la renuncia de expectativas de avance profesional y el retiro del mercado de trabajo, así como la cooperación prestada en labores relacionadas con la obten-ción de la carrera de medicina, con especialidad y subespe-cialidad, del demandado doctor Alcalá, está en pugna y contraviene las disposiciones de nuestro Código Civil, es-pecíficamente el Art. 89 (31 L.RR.A. sec. 282), el cual dis-pone que “[l]os cónyuges deben protegerse y satisfacer sus necesidades mutuamente en proporción a sus respectivas condiciones de fortuna”.
Concluye la opinión que los grados académicos en medi-cina obtenidos por el demandado, doctor Alcalá, son bienes que por su naturaleza personalísima pertenecen exclusiva-mente a su titular, aun en aquellos casos en que para su consecución se hubiesen destinado fondos del caudal co-mún o empleado la industria, el sueldo o el trabajo de uno *993o de ambos cónyuges. En consecuencia, determina que pro-cede otorgar a la recurrente, como parte de la liquidación de los bienes gananciales, sólo la mitad de las aportaciones económicas provenientes del peculio común que fueron destinadas a sufragar los estudios que redundaron even-tualmente en el título profesional de su cónyuge. Estima-mos incorrecta e injusta esta posición. Veamos.
IV
Sobre el asunto que nos ocupa, opino que son suma-mente acertadas las expresiones de la profesora Fraticelli Torres:
Se nos ocurre pensar en los daños y perjuicios que el matri-monio provoca en muchas ocasiones a un cónyuge, casi siempre la mujer, que renuncia a las mismas oportunidades del hombre, se retira de la vida productiva para atender el hogar, a los hijos, al marido, y al culminar el matrimonio se encuentra fuera del mercado de trabajo o sin capacidad para generar ingresos propios. Se nos ocurre pensar en las mujeres, en no pocas oca-siones, que para permitir que el compañero termine su título o impulse la idea comercial de sus sueños dedican toda su ener-gía al sostenimiento solitario del hogar y luego no recogen el fruto de su cosecha.
La naturaleza personalísima de las Ucencias profesionales, del ejercicio de una carrera, del derecho moral de autor y del disfrute de la creación intelectual, son indiscutibles, pero la gestión de apoyo, la asunción solitaria de responsabilidades que de ordinari[o d]ebieron ser compartidas, las privaciones de de-sarrollo y la depreciación del valor de capacidades individuales para integrarse al mercado del trabajo, son factores que deben ser considerados al momento de determinar a quién, cómo y hasta cuándo beneficia el valor económico de esos derechos personalísimos. Cuando la empresa matrimonial se convierte en campo fértil para el florecimiento del potencial de uno sólo de los cónyuges, y la disolución representa la privación de las fuentes de sustento, y la depresión del prestigio y estado social para el otro, existe una desigualdad que el derecho debe atender. Fraticelli Torres, supra, págs. 486-487.
Estamos de acuerdo con la mayoría del Tribunal en que el título en medicina, con especialidad y subespecialidad, *994obtenido por el recurrido es un bien personalismo y parti-cipa de una naturaleza privativa. La conclusión anterior, sin embargo, no está reñida con el reconocimiento a la re-currente de otros valores intangibles que arrojen un cré-dito razonable y equitativo y, que a su vez, reflejen la ver-dadera aportación hecha por la recurrente en la consecución del bien privativo que hoy disfruta su ex cónyuge. Tampoco impide que se valore la práctica de la profesión de medicina de su entonces esposo y se le reco-nozca un crédito en ésta.(2)
Para que el doctor Alcalá pudiese obtener el bien priva-tivo que constituye su título profesional de doctor en medi-cina, con especialidad en medicina interna y subespeciali-dad en neumología, durante muchos años, su entonces esposa, doña Rosa Adelina, no sólo trabajó para ayudar a sostener económicamente a la sociedad de gananciales, sino que también cuidó y proveyó para los hijos del matrimonio. Relevó a su esposo totalmente de sus deberes como copartícipe de dicha sociedad, llegando incluso a pos-tergar sus propias aspiraciones de estudiar medicina para atender la totalidad de las responsabilidades del hogar y a ayudar a su esposo en las gestiones relacionadas con sus estudios de medicina. Para proporcionarle a su esposo un *995ambiente en el hogar que le permitiese lograr sus metas profesionales, doña Rosa Adelina desatendió el desarrollo de sus capacidades individuales para reintegrarse y com-petir con éxito en el mercado del trabajo. Todos estos sacri-ficios los realizó para que su esposo lograra terminar sus estudios de medicina general, con su especialidad y subes-pecialidad y luego estableciera su propia oficina. Todo ello con la expectativa justificada de que sus sacrificios a la larga serían compensados con un mejor nivel de vida para la familia. Su ayuda fue instrumento clave en el éxito de su cónyuge; le proporcionó a éste un bien privativo que, sin lugar a dudas, será instrumento clave en su progreso socioeconómico.
La fórmula que hoy adopta el Tribunal, lejos de reflejar un balance equitativo de los intereses en conflicto, ignora, excluye y resta valor a las funciones que usualmente lle-van a cabo las mujeres para que sus cónyuges progresen y así la familia también. La posición de la mayoría aparenta estar fundamentada, en parte, en una interpretación ar-caica del Art. 89 del Código Civil, supra, que no toma en consideración la realidad de las funciones y los deberes de los integrantes de la sociedad conyugal con relación a la economía familiar en la sociedad puertorriqueña moderna. Además, hace caso omiso a los cambios conceptuales pro-ducidos por la Reforma del Derecho de Familia de 1976, específicamente de la Ley Núm. 51 de 21 de mayo de 1976 (31 L.P.R.A. sees. 284, 286, 3661, 3671-3672 y 3717), que estableció, como axioma principal de la relación económica conyugal, la igualdad de acceso de los cónyuges al patrimo-nio común.
No podemos estar de acuerdo con la posición esbozada en la opinión mayoritaria de que al reconocer crédito al cónyuge no titular por todo lo que éste hizo para que el otro lograra obtener el título profesional de doctor en medicina con especialidad y subespecialidad, “abriría las puertas, en los pleitos de divorcio, a contabilizar cada acto espontáneo *996que sea producto de la dinámica de la relación conyugal”. Opinión mayoritaria, pág. 974. Mucho menos podemos, bajo las circunstancias específicas de este caso, refrendar la aseveración de que los “sacrificios, esfuerzos, apoyo moral y cualquier otra ayuda brindada a su marido es lo que se espera de los cónyuges”. (Enfasis suplido.) Id., pág. 974. Nos parece que esta posición resulta acomodaticia, que no toma en consideración las realidades de la vida familiar actual.
Resulta, además, incompatible que de una parte la ma-yoría de este Tribunal afirme que la peticionaria no es acreedora a una compensación por sus sacrificios como parte de la liquidación de bienes gananciales por estar re-ñido con el citado artículo 89 y que, de otra parte, se reco-nozcan estos “sacrificios” para la fijación de una pensión post divorcio. No existe una justificación posible para esta dicotomía contradictoria. La mayoría sostiene que a la pe-ticionaria no se le pueden reconocer sus reclamos para con-cederle un crédito contra la comunidad de bienes, pero sí pueden reconocerle estos mismos reclamos para concederle una pensión alimentaria de ex cónyuge. Tomar en conside-ración estos factores únicamente al momento de fijar una pensión post divorcio no resuelve la difícil problemática que usualmente confrontan las mujeres en situaciones análogas, ni la controversia presentada ante nuestra consideración. Sabido es que la concesión y cuantía de esta pensión queda sujeta a la discreción del tribunal y sólo procede cuando se prueba una necesidad económica. Ade-más, la pensión podría variarse e incluso eliminarse al cambiar las circunstancias vigentes al momento de fijarse ésta, en cuyo caso le estaríamos negando a la peticionaria una compensación que, sostenemos, le pertenece por dere-cho propio, no por necesidad económica circunstancial.
La participación de un cónyuge en la comunidad de bie-nes, resultante de la disolución del matrimonio, comparte *997características fundamentalmente diferentes e indepen-dientes del derecho de ese cónyuge a una pensión alimen-taria post divorcio. Se trata de dos (2) derechos de los que podría beneficiarse un cónyuge simultáneamente, por lo que lá posible concesión de uno de estos derechos no puede impedir que se pueda reclamar el otro. Más aún, no puede impedir que se tomen en consideración los mismos factores para la concesión de ambos derechos.
Este tipo de razonamiento, al provenir precisamente de nuestro más alto Tribunal, es el que ayuda a perpetuar la posición de inferioridad de la mujer ante el varón en la relación conyugal. Esta posición, en la mayor parte de los casos, al disolverse el matrimonio, condena a la mujer y a sus hijos a un nivel de vida muy por debajo, no sólo del que estaban acostumbrados, sino también del que disfrutará su ex esposo. La mujer tendrá que enfrentarse a un mercado de empleo para el cual no está preparada o por lo menos no está tan preparada como su ex cónyuge. De la pareja, de ordinario, será la mujer la que sufrirá el impacto econó-mico adverso más severo, la que verá frustradas sus expectativas. Las realidades socioeconómicas de las socie-dades conyugales contemporáneas nos llevan a concluir que los sacrificios de que habla la opinión serán, en la mayor parte de los casos, sólo por parte de la mujer, al varón le tocarán los beneficios.
Si este Tribunal no adopta posiciones de vanguardia y reconoce que, ante las realidades que hoy vivimos, los pre-ceptos que antes nos servían bien necesitan ser revisados, estará marcando un paso de retroceso en la batalla que como pueblo comenzamos a librar en 1952 en favor de la igualdad de los seres humanos. En la Constitución especí-ficamente declaramos que la dignidad del ser humano es inviolable y prohibimos el discrimen “por motivo de raza, sexo, nacimiento, origen o condición social, ideas políticas o *998religiosas”. (Énfasis suplido.) Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257.
Nos parece increíble que se condene a uno sólo de los cónyuges —usualmente a la mujer— a realizar sacrificios para que el otro cónyuge —usualmente el varón— obtenga un bien privativo de gran valor, el cual, al disolverse el vínculo matrimonial, lo ayudará a realizar sus expectati-vas económicas y con toda probabilidad le proporcionará un mejor nivel de vida, mientras que al otro cónyuge, al no titular, a la mujer, le sucede todo lo contrario. No podemos estar de acuerdo con una interpretación del Art. 89 del Código Civil, supra, que arroje como resultado tal inequidad. No resuelve esta inequidad la expectativa de poder en el futuro obtener una pensión alimentaria que lo que hace es perpetuar el concepto de dependencia que tanto afecta la autoestima de una mujer y fomenta la vi-sión paternalista que tiene el hombre con respecto a ésta. Además, como cuestión práctica, la condena a permanecer atada a un fracaso: el divorcio. La posición que hoy adopta una mayoría de este Tribunal no constituye el balance más justo y razonable de los intereses que entran en juego.
En el caso de autos, los sacrificios y las aportaciones de la cónyuge no titular fueron para que su cónyuge pudiese obtener un bien estrictamente privativo con la esperanza o expectativa de que ese bien privativo fuese utilizado even-tualmente para mejorar la situación económica de la fami-lia, de la sociedad de bienes gananciales. Este esfuerzo para permitir la obtención de un bien privativo, o sea, un beneficio que pertenece a uno sólo de los cónyuges, no es a lo que se refiere el Art. 89, supra.
Ahora bien, en el caso de autos, nos confrontamos con una situación de naturaleza mixta. En primer lugar, tene-mos la obtención de un bien que por su naturaleza priva-tiva pertenecerá a uno sólo de los cónyuges y, en segundo lugar, los beneficios que de ese bien se puedan eventual-*999mente derivar, los cuales, mientras subsista el matrimo-nio, serán gananciales.
En cuanto a lo primero, al disolverse la sociedad de bie-nes gananciales, al cónyuge no titular se le debe compen-sar por todas las aportaciones directas e indirectas, o sea, se debe valorar y cuantificar el relevo de deberes que rea-lizó la cónyuge no titular para que su cónyuge pudiese ob-tener el bien privativo que le proporcionará el disfrute de un mejor nivel de vida al disolverse el matrimonio. Esta valoración no le debe resultar difícil a los tribunales que ya están acostumbrados a realizar cómputos similares en ca-sos de alimentos de menores. En estos casos, al momento de distribuir la carga económica para el sostenimiento de los hijos, se le reconoce a la madre como custodio un valor pecuniario por los cuidos y la atención que le brinda a sus hijos. Mundo v. Cervoni, 115 D.P.R. 422 (1984); Fraticelli Torres, supra, págs. 494-495. Al respecto, en el escolio 5 del caso de Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995), expresamos que aunque las tareas del hogar no son valoradas en términos monetarios, no podemos ignorar que dichas tareas y servicios son vitales para la salud del régimen económico de un matrimonio y que deben ser to-madas en cuenta al hacer decisiones sobre la división y distribución de bienes de un matrimonio. Cf. Mundo v. Cer-voni, supra.
En cuanto a lo segundo, los beneficios que del bien pri-vativo se puedan derivar, encontramos que en el caso de autos, antes de que se disolviera el matrimonio, el deman-dado, doctor Alcalá, comenzó a practicar privadamente la medicina. Para el establecimiento de esta práctica lo ayudó su entonces esposa, doña Rosa Adelina. Esta, entre otras cosas, le gestionó los servicios de los proveedores de los diferentes planes médicos, la consultoría y los privilegios de hospital. Además, lo ayudó a facturar a los planes mé-dicos, a redactar cartas y a coordinar citas. Aunque la prác-*1000tica del doctor Alcalá estaba en sus comienzos cuando so-brevino el rompimiento de la relación conyugal, aquélla, como cualquier negocio en marcha, tiene un valor que va más allá de los bienes muebles e inmuebles tangibles que la componen. La práctica privada de la medicina, como ne-gocio profesional, incluye, además de los objetos materia-les, valores intangibles que también son susceptibles de ser valorizados y cuantificados y deben ser objeto de divi-sión al liquidarse la sociedad de bienes gananciales. Entre estos bienes se encuentran la lista de pacientes, los siste-mas operacionales de la oficina, su potencial, su localiza-ción y el good will que haya generado, entre otros. Esta práctica privada de la medicina del doctor Alcalá es un bien ganancial que debe ser valorado y dividido entre los cónyuges.
V
Para alcanzar o acercarnos al objetivo de la igualdad ante la ley que es un postulado constitucional de primordial importancia, es necesario que en situaciones como la de autos haya un cambio de actitudes. Los tribunales tie-nen la obligación de reconocer la realidad actual y adoptar interpretaciones legales que tomen en consideración la nueva relación existente entre los integrantes de las socie-dades conyugales modernas. Debemos rechazar una visión del derecho que meramente refleja y mantiene estructuras sociales que no responden a esa realidad, impidiendo con ello el reconocimiento paulatino de los cambios sociales dirigidos hacia la consecución del objetivo de la igualdad de la mujer en la sociedad.
Hago un especial llamado a la Rama Legislativa para que con el beneficio del insumo de diversos sectores y gru-pos sociales, que en su día podrían enriquecer la búsqueda de mejores alternativas para remediar situaciones como la *1001que hoy confrontamos, examine la posible reestructuración de normas legales que hagan justicia a todas las partes, sin trastocar la política pública fundamental de protección a la familia y a los niños, en particular. Las nuevas leyes de-ben, sin embargo, enfrentar valientemente los cambios so-cioeconómicos de la estructura familiar no tradicional.(3)
En conclusión, sostengo que la fórmula más justa y equitativa, y hasta que otra cosa no se disponga mediante legislación, sería reconocerle al cónyuge no titular de la carrera o título profesional, los créditos que a continuación enumeramos:
1. Todas aquellas aportaciones económicas directas.
2. Todas aquellas aportaciones indirectas o relevo de de-beres previamente señalados.
3. Una participación económica en la práctica de la ca-rrera o profesión de su cónyuge, valorizada ésta al mo-mento de la disolución de la sociedad de bienes gananciales.
Por los fundamentos antes expuestos, disiento de la opi-nión hoy suscrita por la mayoría de este Tribunal.

 En su alegato la parte recurrida alega que sólo dos (2) hechos son incontro-vertibles: que el demandado cursó su carrera de medicina y que obtuvo su título de médico durante el matrimonio. En cuanto al resto de los hechos alegados por la demandante en su moción de sentencia sumaria, expresa que éstos “son en su ma-yoría falsos o no enteramente correctos”.


 Esta aseveración encuentra apoyo en el Art. 1304 del Código Civil, 31 L.P.R.A. see. 3644, el cual prescribe lo siguiente:
“Las expensas útiles, hechas en los bienes peculiares de cualquiera de los cón-yuges mediante anticipaciones de la sociedad o por la industria del marido o de la mujer, son gananciales. (Énfasis suplido.)
Nos apunta, con relación a este artículo, Manresa que el “[cjapital o industria social que se emplea en interés de los bienes privativos de cualquiera de los cónyu-ges, no se pierde, se transforma en un crédito también ganancial contra el cónyuge que se trate”. Conforme al tratadista, el artículo “comprende todo gasto que produzca utilidad o aumento de valor a los bienes de los cónyuges, en cualquier concepto que sea, ya constituya verdadera mejora útil o de mero recreo, ya consista en reparacio-nes no ordinarias, esto es, reparaciones que no constituyan una carga u obligación de la sociedad, o en cualquier otro beneficio no obligatorio”. (Énfasis suplido.) J.M. Man-resa y Navarro, Comentarios al Código Civil español, 6ta ed., Madrid, Ed. Reus, 1969, T. IX, pág. 708.
A base de este articulado podemos sostener que al cónyuge no titular puede reconocérsele un crédito por la industria invertida en la consecución y el mejora-miento de un bien intangible privativo del otro cónyuge, como lo es en el caso de autos el título de medicina obtenido por el recurrido.


 En su extenso y bien documentado artículo, la profesora Fraticelli Torres discute y analiza varias alternativas. M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal de gananciales en el Derecho puertorriqueño, 29 (Núm. 2) Rev. Jur. U.I.A. 413 (1995).